DETAILED ACTION
Claims 1-22 filed July 14th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 10-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desain et al. (US2011/0251511).

 	Consider claim 1, where Desain teaches a biological signal detection system, comprising: one or more magnetic field sensors configured and arranged for placement on a user and for detecting signals generated by biological magnetic field sources of the user; (See Desain figure 1 and paragraphs 29, 87 where Magneto-encephalography (MEG) is used to measure the neural response of a user to a stimuli) at least one memory; (See Desain figure 1 and paragraph 40) at least one processor coupled to the at least one memory and the one or more magnetic field sensors and configured to receive the detected signals of the one or more magnetic field sensors, (See Desain figure 1 and paragraph 29, 40, 87 where Magneto-encephalography (MEG) signals are fed to a processor connected to a memory) wherein the at least one processor is configured to perform actions comprising: receiving the detected signals from the magnetic field sensors; (See Desain figure 1 and paragraph 29, 40, 87 where Magneto-encephalography (MEG) signals are fed to a processor connected to a memory) determining whether the detected signals are modulated by a predetermined stimulus tag; (See Desain paragraph 44-46 where the brain is examined when exposed to stimuli) and in response to the determination, identifying which of the detected signals are modulated by the predetermined stimulus tag. (See Desain paragraphs 12, 23, 46-48 where the highest correlation score indicates which of the stimuli is present in the brain wave signal) 

 	Consider claim 2, where Desain discloses the biological signal detection system of claim 1, wherein the actions further comprise producing a stimulus for the user; and modulating a portion of the stimulus using the predetermined stimulus tag. (See Desain figure 2 paragraphs 12, 23, 44-48, 54-56 where the tagged stimuli is a pseudo random noise modulated signal)

 	Consider claim 5, where Desain discloses the biological signal detection system of claim 2, wherein the stimulus is a visual stimulus. (See Desain paragraph 83-84 where visual noise-tagging is applied)

 	Consider claim 6, where Desain discloses the biological signal detection system of claim 2, wherein the stimulus is an audible stimulus. (See Desain paragraph 14 where the stimuli comprises an auditory stimulus)

 	Consider claim 7, where Desain discloses the biological signal detection system of claim 2, wherein the stimulus is a tactile stimulus. (See Desain paragraph 14 where the stimuli comprises a tactile stimulus)

 	Consider claim 10, where Desain discloses the biological signal detection system of claim 1, wherein the stimulus tag is a noise tag. (See Desain paragraph 14 where the stimuli is modulated with a pseudo random noise sequence)

 	Consider claim 11, where Desain discloses the biological signal detection system of claim 1, wherein determining whether the detected signals are modulated by the predetermined stimulus tag comprises generating a correlation between the detected signals and the predetermined stimulus tag and determining whether the detected signals are modulated by the predetermined stimulus tag. (See Desain paragraphs 12, 23, 46-48 where the highest correlation score indicates which of the stimuli is present in the brain wave signal)

 	Consider claim 12, where Desain discloses the biological signal detection system of claim 1, wherein determining whether the detected signals are modulated by the predetermined stimulus tag comprises determining whether the detected signals are modulated by a predetermined first stimulus tag; wherein identifying which of the detected signals are modulated by the predetermined stimulus tag comprises identifying which of the detected signals are modulated by the predetermined first stimulus tag; (See figure 7 where 11a is pattern A and correlated)  wherein the actions further comprise determining whether the detected signals are modulated by a predetermined second stimulus tag, wherein the second stimulus tag is different from the first stimulus tag; and in response to the determination, identifying which of the detected signals are modulated by the predetermined second stimulus tag. (See Desain figures 7-8 and paragraphs 46-49 where there are two noise components A and B and being able to correlate the brain wave signals that occur with each pattern.)

 	Consider claim 13, where Desain discloses the biological signal detection system of claim 1, wherein the actions further comprise communicating with a stimulus generator indicating which of the detected signals are modulated by the predetermined stimulus tag. (See Desain paragraphs 12, 23, 46-48 where the highest correlation score indicates which of the stimuli is present in the brain wave signal)

 	Consider claim 14, where Desain discloses the biological signal detection system of claim 1, wherein the detected signals originate in a brain of a user. (See Desain figure 1 and paragraph 29, 40, 87 where Magneto-encephalography (MEG) is used to read the brainwave signals of a user)

 	Consider claim 15, where Desain discloses the biological signal detection system of claim 2, wherein the biological signal detection system is a closed-loop MEG-brain machine interface. (See Desain figure 1 and paragraph 29, 40, 87 where Magneto-encephalography (MEG) signals are fed to a processor connected to a memory)

 	Consider claim 16, where Desain discloses the biological signal detection system of claim 12, wherein the biological signal detection system is a closed-loop MEG-brain machine interface. (See Desain figure 1 and paragraph 29, 40, 87 where Magneto-encephalography (MEG) signals are fed to a processor connected to a memory)

 	Consider claim 17, where Desain discloses a non-transitory computer-readable medium having stored thereon instructions for execution by a processor to perform actions including: receiving detected signals from one or more magnetic field sensors; (See Desain figure 1 and paragraph 29, 40, 87 where Magneto-encephalography (MEG) signals are fed to a processor connected to a memory) determining whether the detected signals are modulated by a predetermined stimulus tag; (See Desain paragraph 44-46 where the brain is examined when exposed to stimuli) and in response to the determination, identifying which of the detected signals are modulated by the predetermined stimulus tag. (See Desain paragraphs 12, 23, 46-48 where the highest correlation score indicates which of the stimuli is present in the brain wave signal)

 	Consider claim 18, where Desain discloses the non-transitory computer-readable medium of claim 17, wherein the actions further include producing a stimulus for a user; and modulating a portion of the stimulus using the predetermined stimulus tag. (See Desain figure 2 paragraphs 12, 23, 44-48, 54-56 where the tagged stimuli is a pseudo random noise modulated signal)

 	Consider claim 22, where Desain discloses the non-transitory computer-readable medium of claim 17, wherein the stimulus tag is a noise tag. (See Desain paragraph 14 where the stimuli is modulated with a pseudo random noise sequence)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 8, 9, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desain as applied to claim 1 above, in further view of Schiff et al. (US2020/0012346)

 	Consider claim 3, where Desain teaches the biological signal detection system of claim 2, however Desain does not explicitly teach wherein the actions further comprise altering the stimulus in response to identifying which of the detected signals are modulated by the predetermined stimulus tag. However, in the same field of endeavor Schiff teaches wherein the actions further comprise altering the stimulus in response to identifying which of the detected signals are modulated by the predetermined stimulus tag. (See Schiff paragraphs 78-80 where a plurality of safety stimuli is presented to a group of people and the safety stimulus that is selected for future use is the stimulus that is most attended to) Therefore, it would have been obvious for one of ordinary skill in the art to modify the stimulus of Desain by experimenting with multiple stimuli as taught by Schiff. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of identifying the most effective stimulus. 

 	Consider claim 4, where Desain in view of Schiff teaches the biological signal detection system of claim 3, wherein altering the stimulus comprises altering a visual content of the stimulus in response to the determination. (See Schiff paragraphs 78-80 where a plurality of safety stimuli is presented to a group of people and the safety stimulus (which may a visual stimulus) that is selected for future use is the stimulus that is most attended to) Therefore, it would have been obvious for one of ordinary skill in the art to modify the stimulus of Desain by experimenting with multiple stimuli as taught by Schiff. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of identifying the most effective stimulus.

 	Consider claim 8, where Desain discloses the biological signal detection system of claim 1, however, Desain does not explicitly teach wherein the stimulus tag is a frequency tag at a predetermined frequency. However, in the same field of endeavor Schiff teaches wherein the stimulus tag is a frequency tag at a predetermined frequency. (See Schiff paragraph 81 where the stimuli is a frequency-tagged flickering item on a screen) Therefore, it would have been obvious for one of ordinary skill in the art to modify the visual stimulus of Desain with the flickering image at a frequency as taught by Schiff. One of ordinary skill in the art would have been motivated to perform the modification to evoke a stronger response in the user. 

 	Consider claim 9, where Desain discloses the biological signal detection system of claim 1, however Desain does not explicitly teach wherein the stimulus tag is a broadband tag over a predetermined range of frequencies. However, in the same field of endeavor Schiff teaches wherein the stimulus tag is a broadband tag over a predetermined range of frequencies (See Schiff paragraph 40 where the sensory stimuli can range from low frequency components to high frequency components) Therefore, it would have been obvious for one of ordinary skill in the art to modify the stimulus of Desain with the known ranges as taught by Schiff. One of ordinary skill in the art would have been motivated to perform the modification to evoke a stronger response in the user.

 	Consider claim 19, where Desain discloses the non-transitory computer-readable medium of claim 18, however, Desain does not explicitly teach wherein the actions further include altering the stimulus in response to identifying which of the detected signals are modulated by the predetermined stimulus tag. However, in the same field of endeavor Schiff teaches wherein the actions further include altering the stimulus in response to identifying which of the detected signals are modulated by the predetermined stimulus tag. (See Schiff paragraphs 78-80 where a plurality of safety stimuli is presented to a group of people and the safety stimulus that is selected for future use is the stimulus that is most attended to) Therefore, it would have been obvious for one of ordinary skill in the art to modify the stimulus of Desain by experimenting with multiple stimuli as taught by Schiff. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of identifying the most effective stimulus.

 	Consider claim 20, where Desain discloses the non-transitory computer-readable medium of claim 17, however Desain does not explicitly teach wherein the stimulus tag is a frequency tag at a predetermined frequency. However, in the same field of endeavor Schiff teaches wherein the stimulus tag is a frequency tag at a predetermined frequency. (See Schiff paragraph 81 where the stimuli is a frequency-tagged flickering item on a screen) Therefore, it would have been obvious for one of ordinary skill in the art to modify the visual stimulus of Desain with the flickering image at a frequency as taught by Schiff. One of ordinary skill in the art would have been motivated to perform the modification to evoke a stronger response in the user.

 	Consider claim 21, where Desain discloses the non-transitory computer-readable medium of claim 17, however Desain does not explicitly teach wherein the stimulus tag is a broadband tag over a predetermined range of frequencies. However, in the same field of endeavor Schiff teaches wherein the stimulus tag is a broadband tag over a predetermined range of frequencies (See Schiff paragraph 40 where the sensory stimuli can range from low frequency components to high frequency components) Therefore, it would have been obvious for one of ordinary skill in the art to modify the stimulus of Desain with the known ranges as taught by Schiff. One of ordinary skill in the art would have been motivated to perform the modification to evoke a stronger response in the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624